Citation Nr: 0211634	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-18 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)in 
Hartford, Connecticut



THE ISSUES

1. Entitlement to secondary service connection for neuropathy 
of the left lower extremity (claimed as left leg, knee, 
and hip disorders).

2. Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent 
evaluation, effective from July 1998.

3. Entitlement to an increased evaluation for right below 
knee amputation, currently rated as 40 percent disabling.

4. Entitlement to an extension of a total rating beyond 
August 31, 1998, based on convalescence following surgery 
for a service-connected disability.

5. Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

6. Entitlement to special monthly compensation based on the 
need of regular aid and attendance of another person or at 
the housebound rate.

(The issue of entitlement to a higher rating for post 
operative residuals of fracture of the right hip, initially 
assigned a 10 percent evaluation, effective from September 
1998, following the assignment of a total rating from June 21 
to August 31, 1998, based on convalescence following surgery, 
will be the subject of a later decision.)



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to April 1946.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1998 and later RO decisions that denied service 
connection for neuropathy of the left lower extremity; 
granted service connection for PTSD and assigned a 50 percent 
evaluation, effective from July 1998; granted service 
connection for post operative residuals of fracture of the 
right hip and assigned a total rating from June 21 to August 
31, 1998 under the provisions of 38 C.F.R. § 4.30 (2001), and 
then assigned a 10 percent evaluation, effective from 
September 1998; increased the evaluation for lumbosacral 
strain from 10 to 40 percent; and granted special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(s) 
from June 21 to August 31, 1998.  The Board has classified 
the issues as shown on the first 2 pages of this decision.

The Board is undertaking additional development on the issue 
of entitlement to a higher rating for residuals of fracture 
of the right hip, initially assigned a 10 percent evaluation, 
effective from September 1998 following the assignment of a 
total rating for from June 21 to August 31, 1998, based on 
convalescence following surgery, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Service connection is in effect for status post open 
reduction and internal fixation for right hip fracture, rated 
100 percent from June 21 to August 30, 1998, and 10 percent 
from September 1998; PTSD, rated 50 percent; right below knee 
amputation, rated 40 percent; lumbosacral strain, rated 
40 percent; and left buttock scar, rated zero percent.  The 
veteran is entitled to special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2002) on account of 
anatomical loss of use of one foot; to automobile and 
adaptive equipment under 38 U.S.C.A. § 3901; and to a total 
rating for compensation purposes based on unemployability due 
to his service-connected disabilities.  He was entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(s) on 
account of residuals of right hip fracture rated 100 percent 
and additional service-connected disabilities independently 
rated at 60 percent or more from June 21 to August 30, 1998.

2.  Neuropathy of the left lower extremity is not causally 
related to a service-connected disability.

3.  PTSD has been manifested primarily by highly 
circumstantial, tangential, obsessive, and ruminative style, 
depression, anxiety, irritability with poor impulse control, 
impaired concentration, attention, and memory, anhedonia, and 
passive suicidal ideation that has produced no more than 
occupational and social impairment with reduced reliability 
and productivity from July 1998.

4.  PTSD symptoms that have produced occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships at any time from July 1998 
are not found.

5.  As of September 1998, the veteran was able to bear weight 
on the right lower extremity and be active with the right 
hip.

6.  The right leg condition is manifested primarily by 
amputation below the knee and a well-healed scar; the 
inability to use a prosthesis on the right leg is not 
demonstrated.

7.  The low back condition is manifested primarily by X-ray 
findings of dextroscoliosis and degenerative changes, 
limitation of motion, and painful motion that produce severe 
functional impairment; intervertebral disc syndrome or 
ankylosis of the lumbar spine is not demonstrated.

8.  The veteran is not so disabled as a result of the 
service-connected disabilities to be unable to care for 
himself and protect himself from the hazards or dangers 
incident to his environment, he is not bedridden as the 
result of the service-connected disabilities, he does not 
have a separate service-connected disability or disabilities 
independently rated at 60 percent in addition to a disability 
rated at 100 percent, and he is not substantially confined to 
his dwelling or the immediate premises due to his service-
connected disabilities.



CONCLUSIONS OF LAW

1.  Neuropathy of the left lower extremity is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2001).

2.  The criteria for a rating in excess of 50 percent for 
PTSD at any time from July 1998 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2001).

3.  The criteria for an extension of a total disability 
evaluation on account of convalescence following surgery for 
a service-connected disability beyond August 31, 1998, are 
not met.  38 C.F.R. § 4.30 (2001).

4.  The criteria for a rating in excess of 40 percent for 
right below the knee amputation are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Codes 5163, 
5164, 5165 (2001).

5.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5289, 5293, 
5295 (2001).

6.  The criteria for special monthly compensation by reason 
of being in need of aid and attendance of another person or 
on account of being housebound are not met.  38 U.S.C.A. 
§ 1114(l) and (s) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.350 and 3.352 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims except for the claim discussed in the remand 
section of this decision, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities 
and to obtain an opinion as to the etiology of his left leg 
problems.  He has been provided with a statement of the case 
and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify him of the evidence needed 
to prevail on the claims.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I.  Service Connection for Neuropathy of the Left Lower 
Extremity

A.  Factual Background

A review of the record shows that service connection is 
currently in effect for status post open reduction and 
internal fixation for right hip fracture, rated 100 percent 
from June 21 to August 30, 1998, and 10 percent from 
September 1998; PTSD, rated 50 percent; right below knee 
amputation, rated 40 percent; lumbosacral strain, rated 
40 percent; and left buttock scar, rated zero percent.  The 
veteran is entitled to special monthly compensation under 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2002) on account of 
anatomical loss of use of one foot; to automobile and 
adaptive equipment under 38 U.S.C.A. § 3901; and to a total 
rating for compensation purposes based on unemployability due 
to his service-connected disabilities.  He was entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(s) on 
account of residuals of right hip fracture rated 100 percent 
and additional service-connected disabilities independently 
rated at 60 percent or more from June 21 to August 31, 1998.

The veteran asserts that he has problems with his left leg, 
knee, and hip that were caused by his bearing weight on the 
left lower extremity because of his service-connected right 
below knee amputation.  VA and private medical records show 
that the veteran was treated and evaluated for various 
problems from the late 1990's to the early 2000's.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed in the appropriate sections of this 
decision.

The veteran underwent a VA medical examination in September 
1998.  The examiner noted that the veteran had left side 
weakness that decreased functional capacity significantly.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the veteran's 
problems with the left lower extremity were caused by the 
service-connected right below knee amputation that required 
him to bear additional weight on the left leg.

VA medical reports of the veteran's outpatient treatment from 
the late 1990's to early 2000's show that he was seen for 
left side weakness.  A report of his treatment in March 2001 
notes that he had arterial embolism with spinal infarct with 
left lower extremity monoparesis since a stroke.  A report of 
his treatment in April 2001 shows a history of various 
disabilities, including paraplegia due to spinal cord 
infarction in June 1997 (occurred 3 weeks post PTCA 
(percutaneous transluminal coronary angioplasty)), neurogenic 
bladder, neurogenic bowel, CAD (coronary artery disease) 
status post MI (myocardial infarction) in 1993 and status 
post PTCA in 1997, COPD (chronic obstructive pulmonary 
disease), AODM (adult onset diabetes mellitus), traumatic 
right below knee amputation (WWII), chronic anemia, 
hyperlipidemia, GERD (gastroesophageal reflux disease), 
PTSD/depression, and bladder polyps.

The veteran underwent a VA joint examination in June 2001.  
The examiner found that the veteran had an upper motor neuron 
lesion plus peripheral neuropathic lesion on the left lower 
extremity with clonus in the ankle and loss of deep tendon 
reflex in the knee and decreased pinprick sensation below the 
knee.  The examiner opined that a combination of diabetic 
neuropathy and spinal cord infarct or stroke that occurred in 
1997 due to embolism secondary to angioplasty was the most 
likely cause of the problems of the left lower extremity.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Statements and testimony from the veteran and his wife are to 
the effect that the veteran's problems with the left lower 
extremity were caused by the service-connected right below 
knee amputation that made the veteran bear additional weight 
on his left leg, but those statements are not considered 
competent evidence because the record does not show that they 
have the training, education or experience to make medical 
diagnoses, opinions or statements.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The examiner who conducted the June 2001 VA examination 
opined that the problems with the veteran's left leg were 
most likely due to a combination of diabetic neuropathy and 
spinal cord infarct or stroke that occurred in 1997 due to 
embolism secondary to angioplasty.  That opinion is 
consistent with the overall medical evidence of record and 
there is no medical opinion in the record to the contrary.  
Nor does the evidence indicates that the veteran's service-
connected disabilities aggravated the medical problems he has 
with the left lower extremity.

After consideration of all the evidence, the Board finds that 
it does not causally relate the veteran's neuropathy of the 
left lower extremity to a service-connected disability.  The 
preponderance of the evidence is against the claim, and it is 
denied.


II.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 50 Percent Evaluation, Effective from July 1998.

A.  Factual Background

The veteran underwent a VA psychiatric examination in 
September 1998.  It was noted that he had worked for the post 
office for 30 years before he retired in 1997.  He reported 
living with his wife and not attending social functions.  A 
history of his being accidentally shot by another soldier 
during World War II was noted.  He reported dreams and 
recollections of that event.  He made efforts to avoid 
thoughts and feelings associated with the trauma in service.  
He had a feeling of detachment and estrangement and a 
restricted range of affect.  He had symptoms of increased 
arousal, including difficulty falling asleep, irritability, 
anger outbursts, and difficulty concentrating.  His 
depression was notable.  There were no delusions and no 
hallucinations.  He had chronic suicidal ideation but no 
plan.  He had no homicidal ideations.  He had the ability to 
maintain personal hygiene.  He was alert and oriented in 3 
spheres.  He had no obsessive or ritualistic behavior.  The 
Axis I diagnoses were PTSD and recurrent major depression 
that was moderate versus depression due to general medical 
condition, including CVA (cerebral vascular accident) and 
myocardial infarction.  The global assessment of functioning 
was 55.

A VA letter dated in July 1999 notes that the veteran had 
flashbacks, high anxiety, anger, agitation, isolation, and 
depressive thoughts.  The signatory, a registered nurse, 
noted that the veteran had a history of PTSD related to an 
incident in World War II.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the veteran had 
nightmares and daily recollections of an incident during 
World War II, depression, occasional suicidal ideation 
without plan, and difficulty with concentration.

VA medical reports of the veteran's treatment from the late 
1990's to early 2000's show that he received psychiatric 
treatment, including group therapy for PTSD.  A report of his 
treatment in October 2000 notes that he had increased 
depression related to PTSD and that his Axis V diagnosis was 
35.

The veteran underwent a VA psychiatric examination in July 
2001.  He was well-groomed, alert, and oriented.  There was 
no evidence of psychotic level signs or symptoms.  Thought 
processes were marked by highly circumstantial, tangential, 
obsessive, and ruminative style.  Mood was assessed as 
moderately depressed, but he was responsive to signs of 
support and humor.  There were signs of impaired 
concentration, attention, and memory.  There was no evidence 
of problems with control of behavior.  The Axis I diagnoses 
were chronic and mild PTSD, and major depressive disorder.  
The Axis V diagnosis or global assessment of functioning was 
50.  The examiner noted that there may be some degree of 
increase in depressive symptomatology as the veteran's 
medical condition had been further compromised and his 
dependence on his family increased.  Depressive symptoms were 
noted to be prominent with marked social isolation, 
anhedonia, and passive suicidal ideation.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Statements from the veteran and his wife are to the effect 
that the veteran had nightmares and daily recollections of an 
incident during World War II, depression, occasional suicidal 
ideation without plan, and difficulty with concentration.  
Those statements are supported by the objective medical 
evidence.

The evidence indicates that the veteran has major depression 
as well as PTSD.  The evidence does not specifically identify 
the symptoms attributable to each condition, and the Board 
will consider all of the veteran's psychiatric symptoms as 
attributable to the PTSD in the evaluation of that disorder.  
38 C.F.R. § 4.14 (2001).

The medical evidence indicates that the veteran's PTSD has 
been manifested primarily by highly circumstantial, 
tangential, obsessive, and ruminative style, depression, 
anxiety, irritability with poor impulse control, impaired 
concentration, attention, and memory, anhedonia, and passive 
suicidal ideation that have produced no more than 
occupational and social impairment with reduced reliability 
and productivity from July 1998.  The evidence indicates that 
his GAF (global assessment of functioning) was 55 at his VA 
psychiatric examination in September 1998, 35 at a VA 
treatment in October 2000, and 50 at the July 2001 VA 
psychiatric examination.

A GAF of 55 is indicative of moderate difficulty in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's PTSD.  38 C.F.R. 
§ 4.125 (2001).  A GAF of 50 is indicative of serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A GAF of 35 is indicative of some 
impairment in reality testing or communication or major 
impairment in service areas, such as work or school, family 
relations, judgment, thinking or mood.  In this case, the 
medical evidence does not show any significant change in the 
PTSD symptoms from July 1998 to the present time, and the 
Board finds that the GAF of 50 noted on the report of the 
veteran's July 2001 VA psychiatric examination best 
represents his disability from July 1998.

A review of the evidence does not show PTSD symptoms that 
have produced occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships at any time from July 1998.  
Under the circumstances, the Board finds that the 50 percent 
evaluation for the PTSD best represents the veteran's 
disability picture from July 1998 to the present time and 
that a "staged rating" is not warranted for the disorder.  
Fenderson, 12 Vet. App. 119.

The preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD at any time from July 
1998, and the claim is denied.

III.  Entitlement to an Increased Evaluation for Right Below 
Knee Amputation

A.  Factual Background

Service medical records show that the veteran was 
hospitalized from June 1945 to April 1946 after accidentally 
sustaining a gunshot wound to the right leg in April 1945.  
The report of that hospitalization notes that he was 
evacuated to a British hospital where vessels were ligated 
then to a general hospital in England where the lower leg was 
amputated at the upper third because of infection.

An April 1946 RO rating decision granted service connection 
for amputation of the right leg.  A total rating was assigned 
for that condition, effective from April 1946.  The veteran 
was also granted special monthly compensation on account of 
anatomical loss of one foot from April 1946.

A July 1947 RO rating decision reduced the evaluation for the 
right leg amputation from 100 to 50 percent, effective from 
June 1947.  An October 1960 RO rating decision reduced the 
evaluation for the right below knee amputation from 50 to 
40 percent, effective from June 1947 due to clear and 
unmistakable error based on service medical records that 
showed the amputation was made 7 inches below the knee with 
no knee involvement and that the veteran could satisfactorily 
use a prosthetic.  The 40 percent evaluation for the right 
below knee amputation has remained unchanged since then.

The veteran underwent a VA scar examination in August 1998.  
He had a well-healed scar on the lateral aspect of his right 
below knee stump.

The veteran underwent a VA medical examination in September 
1998.  Examination of the right lower extremity revealed a 
residual limb about 4 and 1/4 inches long conical shaped right 
below-knee amputation stump with very minimal soft tissue 
padding on the distal end of the stump.  The distal end of 
the stump showed chronic hypertrophic pigmented skin.  There 
were no open wounds.  There was tenderness on the distal end 
of the tibia on the residual stump.  He wore a PTD socket 
with thigh corset with strap and waist belt for the 
prosthesis.  He stated that he tried a 3s suspension system 
that did not work and that his prosthesis had not fit well 
due to volume changes in the stump and due to recent right 
hip fracture.  Range of motion of the right knee was within 
normal limits.  There was no tenderness on the right knee 
joint.  Deep tendon reflexes on the right knee were increased 
whereas on the left side deep tendon reflexes were decreased.  
He had jerky effortful movement of the right knee when he was 
extended in the neutral position.  His quadriceps muscle 
power was about -5/5+.  The right knee flexor was -5/5+.  The 
right hip muscles were generally -5/5+.  The assessments 
included status post right below the knee amputation with a 
short stump with a sensitive distal end and a minimal amount 
of soft tissue covering at the distal end.  He had had 
difficulty with prosthetic fitting and he was wearing a right 
PTD socket with the thigh corset to increase comfort on the 
distal stump that was tender and he had minimal soft tissue 
covering.  It was noted that the veteran had some difficulty 
extending the right below knee stump that was probably 
related to either spinal cord infarct or right hip 
tenderness.  It was noted that the veteran had some chronic 
phantom pain on the right lower below knee stump.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the veteran had 
decreased range of motion of the right knee, muscle spasm, 
and pain in the area of the right below knee amputation stump 
that warranted a higher rating for the right below knee 
amputation.

The veteran underwent a VA medical examination in June 2001.  
He wore a right below knee prosthesis with thigh corset.  The 
assessment was status post right below-knee amputation.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


Amputation of a leg warrants a 40 percent evaluation when the 
level of amputation is such as to permit a prosthesis to be 
worn.  38 C.F.R. § 4.71a, Code 5165.

Amputation of a leg warrants a 60 percent evaluation when the 
nature of the amputation is such that the disability is not 
improvable by a prosthesis controlled by natural knee action.  
38 C.F.R. § 4.71a, Code 5164.

Amputation of a leg warrants a 60 percent evaluation when the 
stump is defective and further amputation involving the thigh 
is recommended.  38 C.F.R. § 4.71a. Code 5163.

Testimony from the veteran and his wife is to the effect that 
the veteran has decreased range of motion of the right knee, 
muscle spasm, and pain in the area of the right below knee 
amputation stump that warrant a higher rating for the right 
below knee amputation, but the medical reports of his 
examinations in 1998 and 2001, as well as the other medical 
evidence, does not show that he is unable to use a prosthesis 
for the below knee amputation that is controlled by natural 
knee action.  While the medical evidence indicates that he 
had trouble fitting a prosthesis on the below the right knee 
stump following right hip surgery in 1998, no problems were 
indicated with the prosthesis at the June 2001 VA medical 
examination.  Nor does the medical evidence reveal that he 
was recommended for further amputation of the right leg above 
the knee.  

After consideration of all the evidence, the Board finds that 
the evidence does not support the assignment of a higher 
rating for the right below knee amputation under diagnostic 
code 5163 or 5164 and that the preponderance of the evidence 
is against the claim for a rating in excess of 40 percent for 
that condition.  Hence, the claim is denied.


IV.  Entitlement to an Extension of a Total Rating beyond 
August 31, 1998, based on Convalescence following surgery for 
a Service-Connected Disability.

A.  Factual Background

Private medical reports show that the veteran was 
hospitalized on June 21, 1998, after falling on his right hip 
on June 20 when his walker slipped under him.  On June 23, he 
underwent open reduction internal fixation of the right hip 
with magna screws.  The diagnosis was intercapsular fracture 
of the right hip.

A private medical report shows that he was evaluated for post 
operative residuals of the right hip fracture on July 9, 
1998.  X-rays of the right hip showed good position.  There 
was early sclerosis around the fracture site suggesting 
healing.  Passive motion of the hip was nonpainful.  He was 
recommended for graduated weight-bearing over the next 8 
weeks and a follow-up visit at that time.  A private medical 
report of his treatment on August 20, 1998, reveals that his 
right hip moved solidly as a unit and that the incision was 
well-healed.  X-rays of the right hip showed good healing.  
He was recommended for activity as tolerated and for follow-
up visits as needed.

VA reports of the veteran's treatment and evaluations in the 
late 1990's do not show that the veteran was still 
convalescing after August 1998 from the right hip surgery in 
June 1998.  The report of his medical examination in 
September 1998 notes that he had right hip tenderness.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the veteran did 
not attempt weight bearing on the right lower extremity until 
September 1998.


B.  Legal Analysis

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).

3) Immobilization by cast, without 
surgery, of one major joint or more.  38 
C.F.R. § 4.30.

The record indicates that a total disability rating was 
assigned for post operative residuals of right hip surgery 
from June 21 to the end of August 1998 based on surgery and 
convalescence under the provisions of 38 C.F.R. § 4.30.  
Testimony from the veteran and his wife is to the effect that 
the total disability rating should be extended beyond the end 
of August 1998 because the veteran did not begin weight 
bearing on the right lower extremity until September 1998.

The statements and testimony of the veteran are consistent 
with the medical evidence of record that shows the veteran 
was recommended for gradual weight-bearing over the next 8 
weeks on July 9, 1998.  When seen at the end of August he was 
cleared for activity as tolerated.  There is no medical 
evidence that he was still convalescing after the end of 
August 1998.

The Board finds that the evidence does not establish 
entitlement to an extension of the total disability rating 
based on convalescence following surgery for the service-
connected right hip condition beyond the end of August 1998.  
The preponderance of the evidence is against the claim for 
such a benefit, and the claim is denied.

V.  Entitlement to an Increased Evaluation for Lumbosacral 
Strain

A.  Factual Background

A January 1962 RO rating decision granted service connection 
for lumbosacral strain as being directly due to and 
proximately the result of the service-connected right below 
knee amputation.  A 10 percent evaluation was assigned for 
the lumbosacral strain, effective from December 1961.  The 
10 percent evaluation remained unchanged until RO decisions 
in November 1998 and October 2001 increased it to 40 percent, 
effective from June 1998.

The report of the veteran's VA medical examination in 
September 1998 shows that he had active flexion of the lumbar 
spine to 35 degrees with pain.  Lateral (presumably left) 
bending was limited to 30 degrees with pain and right lateral 
bending was limited to 20 degrees with pain.  There was some 
tenderness in the bilateral lumbosacral paraspinal muscles.  
The assessment was chronic low back strain.

The veteran and his wife testified at a hearing in February 
2000.  The testimony was to the effect that the veteran had 
muscle spasms in the low back area and decreased range of 
motion with painful motion of the low back.

The report of the veteran's VA medical examination in June 
2001 notes that an X-ray of the lower back in 1998 revealed 
mild dextroscoliosis of the lumbosacral spine and mild 
degenerative changes.  There was no spondylolisthesis and no 
compression deformity in the lumbar spine.  The veteran was 
in a wheelchair and was unable to stand up, and the examiner 
was unable to examine the low back condition.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of a joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent evaluation.  A 50 percent 
evaluation requires fixation at an unfavorable angle.  
38 C.F.R. § 4.71a, Code 5289.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The report of the veteran's VA medical examination in 
September 1998 reveals that he had limitation of motion of 
the low back with painful motion.  At the June 2001 VA 
examination it was noted that an X-ray of the low back in 
1998 revealed dextroscoliosis and degenerative changes of the 
lumbar spine.  The examiner could not examine the veteran's 
low back condition in June 2001 because non-service-connected 
disabilities prevented the veteran from getting out of his 
wheelchair.

After consideration of the evidence, including the testimony 
of the veteran and his wife, the Board finds that the low 
back condition is manifested primarily by limitation, painful 
motion, and X-ray findings of dextroscoliosis and 
degenerative changes that produce severe functional 
impairment.  Those manifestations support the assignment of a 
40 percent evaluation for the lumbosacral stain under 
diagnostic code 5295 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 that consider functional 
impairment due to such factors as pain, incoordination, 
fatigability, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The evidence, however, does not show that the veteran has 
intervertebral disc syndrome or ankylosis of the lumbosacral 
spine to support the assignment of a rating in excess of 
40 percent for the low back disorder under diagnostic code 
5289 or 5293.  Hence, the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent for 
the lumbosacral strain, and the claim is denied.

VI.  Entitlement to Special Monthly Compensation based on the 
Need of Regular Aid and Attendance of another Person or at 
the Housebound Rate

A.  Factual Background

As noted in section I of this decision, the veteran was found 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) on account of residuals of right hip fracture rated 
100 percent and additional service-connected disabilities 
independently rated at 60 percent or more from June 21 to 
August 31, 1998.  This entitlement was found in conjunction 
with the assignment of a total disability rating for the post 
operative residuals of right hip surgery from June 21 to 
August 31, 1998, based on convalescence following surgery.  
The testimony at a hearing in February 2000 of the veteran 
and his wife and statements from them essentially assert that 
the veteran needs the aid and attendance of another person to 
perform activities of daily living and that he should be 
granted special monthly compensation based on the need of 
regular aid and attendance of another person or at the 
housebound rate.

A review of the medical evidence in the record shows that the 
veteran has various non-service-connected disabilities that 
produce severe impairment.  The examiner who conducted the 
June 2001 VA examination notes that the veteran had status 
post right below knee amputation with a history of right hip 
fracture and internal fixation in 1998 as a result of a fall 
secondary to poor balance.  It was also noted that the 
veteran had chronic low back pain with abnormal curvature and 
a history of chronic back strain.  The examiner noted that 
the veteran reportedly had chronic left leg problems even 
prior to a stroke and spinal cord infarct that occurred in 
1997 as claimed by the veteran and his family.  The veteran 
and his family claimed that the veteran had progressive 
weakness in the left leg over the years, especially for the 
last several years and that he started using a wheelchair at 
least one or 2 years prior to having the stroke.  The 
examination of the veteran in June 2001 showed an upper motor 
neuron lesion plus a peripheral neuropathic lesion on the 
left lower extremity with clonus in the ankle and loss of 
deep tendon reflex in the knee and decreased pinprick 
sensation below the knee.  The examiner opined that the 
combination of the veteran's diabetic neuropathy and spinal 
cord infarct or stroke that occurred in 1997 was the result 
of an embolism secondary to angioplasty.  The examiner noted 
that the veteran was severely disabled at that time due to 
bowel incontinence and bladder incontinence along with his 
balance problems and spinal cord injury and stroke, and 
peripheral neuropathy.  

B.  Legal Analysis

A special rate of monthly compensation is awarded if the 
veteran, as a result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single-
service connected disability rated 100 percent disabling 
without resort to unemployability, the veteran: (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. The latter requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The testimony and statements from the veteran and his wife 
are to the effect that the veteran needs regular aid and 
attendance to care for himself or protect himself from the 
hazards incident to the environment, but the Board sees no 
medical basis for concluding that the veteran is unable to 
dress or undress himself, feed himself, keep himself 
ordinarily clean and presentable, attend to the wants of 
nature or to perform other functions of self-care because of 
impairment caused by his service-connected disabilities 
alone.  The medical evidence indicates that the veteran's 
physical impairments are caused primarily by non-service-
connected disabilities and the effects of those disabilities 
may not be considered in the determination of special monthly 
compensation based on the need of regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l).

Nor does the evidence show that the symptoms of the veteran's 
service-connected disabilities prevent him from protecting 
himself from the hazards or dangers of the environment or 
that those symptoms make him bedridden.  Because the evidence 
does not show that the veteran is unable to perform any of 
the functions enumerated in the above regulatory criteria 
because of impairment produced by his service-connected 
disabilities alone, the Board finds that the preponderance of 
the evidence is against the claim for special monthly 
compensation based on the need of regular aid and attendance 
of another person.  Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the veteran does not have a service-connected 
disability rated as 100 percent disabling with another 
service-connected disability or disabilities rated at 
60 percent.  Nor does the evidence show that the extent of 
his several service-connected disabilities alone are of such 
severity to prevent the veteran from leaving his home.  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for 
special monthly compensation based on a need for regular aid 
and attendance of another person or at the housebound rate, 
and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Secondary service connection for neuropathy of the left lower 
extremity is denied.

A rating in excess of 50 percent for post-traumatic stress 
disorder (PTSD) at any time from July 1998 is denied.

An increased evaluation for right below knee amputation is 
denied.

An extension of a total rating beyond August 31, 1998, based 
on convalescence following surgery for a service-connected 
disability is denied.

An increased evaluation for lumbosacral strain is denied.

Special monthly compensation based on the need of regular aid 
and attendance of another person or at the housebound rate is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


